Citation Nr: 0620696	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-22 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition.  

2.  Entitlement to service connection for a back condition, 
to include as secondary to a right knee condition.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 




INTRODUCTION

The veteran had active service from July 1979 to July 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

In May 2006, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge sitting in Las Vegas, Nevada.  

The issue of entitlement to service connection for a back 
condition, to include as secondary to a right knee condition, 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran's right knee condition had its inception during 
his active military service.  


CONCLUSION OF LAW

The veteran's right knee disability was incurred in service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

				   I.  Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  The Board 
further notes that there are specific chronic diseases, 
including arthritis, which are subject to presumptive service 
connection if manifested to a degree of 10 percent or more 
within one year of service separation.  38 C.F.R. §§ 3.307, 
3.309.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  To establish service connection, there must be: (1) 
A medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 2 Vet. App. 247, 253 
(1999).

In adjudicating a claim on the merits, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran's service medical records do show treatment for a 
right knee injury.  For example, a March 20, 1981 entry 
states that the veteran presented complaining of a sore and 
stiff right knee, along with swelling for the previous seven 
days.  Another entry, dated the same day, lists a diagnosis 
of retro patellar pain syndrome.  An April 20, 1981 entry 
notes that the veteran was seen for status post varus stress 
injury of the right knee and a June 22, 1981 entry states 
that the veteran was complaining of sharp pain in his right 
knee and that he reported having difficulty in flexing the 
right knee or standing for more than a short period of time.  
A DA Form 3349, also dated June 22, 1981, notes effusion of 
the right knee and states that the veteran was placed on a 
temporary profile that directed that he use crutches for five 
days and that he not run for five days.  Finally, a March 2, 
1982 entry notes that there was some swelling and pain to 
touch of the right knee.  The knee was wrapped up and the 
veteran was given a heat pad.  

As for the post-service medical evidence, a VA progress note 
dated August 1, 2002 lists an impression of arthritis of the 
right knee.  Additionally, the veteran was afforded a VA 
joints examination in August 2005.  It is specifically stated 
in the examination report that the veteran's claims folder 
was present and reviewed.  The diagnosis was patellofemoral 
syndrome of the right knee without clinical evidence of 
internal derangement.  The examiner stated, "[t]he knee is 
more likely than not aggravated by the military incident, 
although he had patellofemoral syndrome bilaterally."  

The Board acknowledges that the first evidence of post-
service treatment for the veteran's right knee was not until 
several years after his separation from service and that this 
lengthy period without treatment weighs against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
However, the August 2005 VA examination report does contain a 
competent medical opinion stating that there is a nexus 
between the veteran's right knee disability and his service.  
It is reiterated that the examiner reviewed the veteran's 
claims folder in conjunction with the examination.  
Additionally, there is no competent, countervailing medical 
opinion of record to refute this opinion.  As such, the Board 
finds that the evidence raises a reasonable doubt as to the 
cause of the veteran's currently diagnosed right knee 
disability.  See 38 U.S.C.A. § 5107(b).  Accordingly, in view 
of the evidence of record, the Board thus resolves all 
reasonable doubt in the veteran's favor, and finds that 
service connection for a right knee disability is warranted.  
     
					    II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107, is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

A discussion of the VCAA is unnecessary in the instant 
matter, as service connection for a right knee disability has 
been granted.  However, it is noted that the veteran was 
informed by VA letter of May 11, 2006 of how disability 
ratings are assigned and of how effective dates of awards are 
determined.  Although such notice was not provided prior to 
the initial agency of original jurisdiction (AOJ) decision, 
this is harmless error as it was provided prior to the 
Board's grant of service connection and, concomitantly, prior 
to the AOJ's effectuation of the award.       


ORDER

Service connection for a right knee disability is granted.  


REMAND

With regard to the veteran's claim of entitlement to service 
connection for a back condition, claimed as secondary to his 
right knee condition, the August 2005 VA examination report 
listed a diagnosis of degenerative disease of the 
thoracolumbar spine, but the examiner stated such was "not 
related to service or not more likely than not related to his 
knee."  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2005); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  Where proximate causation of the underlying 
non service-connected disability is not shown, secondary 
service connection may still be established for disability 
resulting from aggravation of a non service-connected 
disability by a service-connected disability or disabilities.  
See Allen, supra.

Considering that service connection for a right knee 
disability has now been granted, and that, inter alia, the 
examiner who conducted the August 2005 VA examination report 
did not consider whether the veteran's back condition was 
aggravated by the right knee disability, the case is REMANDED 
for the following actions:

1.  Schedule the veteran for a VA 
examination regarding his back condition.  
The examiner is directed to render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the veteran's back condition 
was (a) caused by his service-connected 
right knee disability and, if not 
directly caused, (b) aggravated by the 
service-connected right knee disability.  
The claims folder and a copy of this 
REMAND must be provided to and reviewed 
by the examiner in conjunction with the 
examination.  The examination report 
should reflect that such a review was 
conducted.  All clinical findings and 
opinions, and the bases therefor, should 
be set forth.

2.  Readjudicate the claim and, 
thereafter, if the claim on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


